                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                                       EASTERN DIVISION



GUEST TEK INTERACTIVE
ENTERTAINMENT LTD.,

               Plaintiff,
                                                       Civil Action 2:17-cv-963
                                                       Judge Algenon L. Marbley
       v.                                              Magistrate Judge Chelsey M. Vascura


EXCEPTIONAL INNOVATION, INC.,

               Defendant.



                                            ORDER


       Defendant Exceptional Innovation, Inc., has notified the Court that it has filed for

bankruptcy in the United States Bankruptcy Court for the Southern District of Ohio, invoking a

stay of this action pending completion of the bankruptcy. (ECF No. 52.) Accordingly, this

action is STAYED pursuant to Section 362(a) of the Bankruptcy Act, 11 U.S.C. § 362(a), until

the Bankruptcy Court lifts the stay.

       IT IS SO ORDERED.


                                                         -   7



                                                     ALEGNON L. MARBLEY
                                                                               7'
                                                     UNITED STATES DISTRICT JUDGE
